DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 29 October 2020 (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. In the previous office action, only claims 1-4 and 14-17 were reviewed based on the applicant’s election of the species. It is noticed that the applicant did not change the status of claims 5-13 and 18-20 when those claims corresponds to the non-elected species. The applicant should change the status of these claims to withdrawn or canceled. 
Applicant’s arguments with respect to claims 1-4 and 14-17 have been considered but are moot because the arguments are not persuasive to overcome the rejection or arguments do not apply to any of the references being used in the current rejection(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Child et al. (US 20160203370 A1) in view of Bunker et al. (US 20160180667 A1), and further in view of Siminoff (US 2018/0341835 A1).
a.	Regarding claim 1, Child discloses a monitoring system that is configured to monitor a property, the monitoring system comprising:
a touchless doorbell device that includes a camera and a motion sensor and that is configured to (Child discloses that “System 500 may include a device 205-c that operates a detection module 215-c. System 500 may also include at least one of a motion sensor 505, a camera 510, a doorbell 515, and a display device 520, which communicate with each other via network 125” at Fig. 5 and ¶0086): 
detect, using the motion sensor, motion in a vicinity of the touchless doorbell
device (Child discloses that “Motion sensor 505 may be an example of the sensors 110 shown in FIG. 1. The camera 510 may be integrated into the doorbell 515” at Fig. 5 and ¶0086); 
based on detecting motion in a vicinity of the touchless doorbell device, capture, using the camera, an image (Child discloses that “Device 205-d may detect presence of a visitor at an entry point of a building or property” at Fig. 7-705 and ¶0097); and 
based on capturing the image, transmit, to a monitor control unit, the image (Child discloses that “Device 205-d may transmit a notice 725 that contains an image and the video (e.g., a link to the video)” at Fig. 7-725 and ¶0097).
However, Child does not disclose the monitor control unit that is configured to:
detect using the camera with the passive infrared sensor, heat radiated from an object within the vicinity of the touchless doorbell device;
detecting the heat radiated from the object within the vicinity of the touchless doorbell device;
receive, from the touchless doorbell device, the image; analyze the image; 
based on analyzing the image, determine that the image likely includes a representation of a person and that a face portion of the representation of the person is obstructed; 
based on determining that the image likely includes a representation of a person and that the face portion of the representation of the person is obstructed, perform a first monitoring system action by providing, for output by the speaker of the touchless doorbell device, an audio message informing the person to remove any obstructions; receive, at a second later time, from the touchless doorbell device, a second image;
determine, based on analyzing the second image, that the face portion of the representation of the person is still obstructed; and 
based on determining that that the face portion of the representation of the person is still obstructed, perform a second monitoring system action by locking the front door and sounding an alarm. 
Bunker discloses the monitor control unit that is configured to:
receive, from the touchless doorbell device, the image; analyze the image (Bunker discloses that “image analysis may be performed on the one or more captured images” at Fig. 6-610 and ¶0075); 
based on analyzing the image, determine that the image likely includes a representation of a person (Bunker discloses that “the object may be identified as a package based on the image analysis. The package may be associated with a package delivery or a package pickup” at Fig. 6-615 and ¶0075); and 
based on determining that the image likely includes a representation of a person, perform a monitoring system action (Bunker discloses that “the package may be monitored for unauthorized interaction” at Fig. 6-620 and ¶0076).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the process of security automation of Bunker to Child’s monitor system.
The suggestion/motivation would have been to “increase in … opportunity for … notifying users about information” (Bunker; ¶0003) “relates to security” (Bunker; ¶0001).
However, the combination of Child and Bunker does not disclose detect using the camera with the passive infrared sensor, heat radiated from an object within the vicinity of the touchless doorbell device; 
detecting the heat radiated from the object within the vicinity of the touchless doorbell device;
based on analyzing the image, determine that the image likely includes a representation of a person and that a face portion of the representation of the person is obstructed; 
based on determining that the image likely includes a representation of a person and that the face portion of the representation of the person is obstructed, perform a first monitoring system action by providing, for output by the speaker of the touchless doorbell device, an audio message informing the person to remove any obstructions; receive, at a second later time, from the touchless doorbell device, a second image;
determine, based on analyzing the second image, that the face portion of the representation of the person is still obstructed; and 
based on determining that that the face portion of the representation of the person is still obstructed, perform a second monitoring system action by locking the front door and sounding an alarm. 
Siminoff discloses detect using the camera with the passive infrared sensor, heat radiated from an object within the vicinity of the touchless doorbell device (Siminoff discloses that “Another form of taking input data for face recognition is by using thermal cameras, which may only detect the shape of the head and ignore the subject accessories such as glasses, hats, or make up” at ¶0188); 
detecting the heat radiated from the object within the vicinity of the touchless doorbell device (Siminoff discloses that “Another form of taking input data for face recognition is by using thermal cameras, which may only detect the shape of the head and ignore the subject accessories such as glasses, hats, or make up” at ¶0188);
based on analyzing the image, determine that the image likely includes a representation of a person and that a face portion of the representation of the person is obstructed (Siminoff discloses that “The first image data and the second image data may be received by, for example, one of the two or more A/V recording and communication doorbells 130 in network communication with each other, by a hub device in networked communication with the two or more A/V recording and communication doorbells 130, or by a backend server in networked communication with the two or more A/V recording and communication doorbells 130. In some of the present embodiments, the first image data and the second image data may be received by a client device associated with the two or more A/V recording and communication doorbells 130” at Fig. 26-B600 and ¶0211); 
based on determining that the image likely includes a representation of a person and that the face portion of the representation of the person is obstructed, perform a first monitoring system action by providing, for output by the speaker of the touchless doorbell device, an audio message informing the person to remove any obstructions (Siminoff discloses that “the alert may comprise an audible alarm emitted from the speaker 152 of the A/V recording and communication doorbell 130. The audible alarm may be any loud noise likely to attract attention and/or startle a suspicious person, making it more likely that he or she will flee without engaging in further suspicious or criminal behavior. In some embodiments, the alert may comprise an announcement emitted from the speaker 152 of the A/V recording and communication doorbell 130. The announcement may comprise a verbal warning that the area about the A/V recording and communication doorbell 130 is being recorded. In some of the present embodiments, the alert may comprise both an audible alarm and an announcement in combination. Also, in some of the present embodiments, the alert may comprise any combination of an alert signal sent to a client device, an audible alarm emitted from the speaker 152 of the A/V recording and communication doorbell 130, and an announcement emitted from the speaker 152 of the A/V recording and communication doorbell 130” at ¶0269); 
receive, at a second later time, from the touchless doorbell device, a second image (Siminoff discloses that “The first image data and the second image data may be received by, for example, one of the two or more A/V recording and communication doorbells 130 in network communication with each other, by a hub device in networked communication with the two or more A/V recording and communication doorbells 130, or by a backend server in networked communication with the two or more A/V recording and communication doorbells 130. In some of the present embodiments, the first image data and the second image data may be received by a client device associated with the two or more A/V recording and communication doorbells 130” at Fig. 26-B600 and ¶0211); 
determine, based on analyzing the second image, that the face portion of the representation of the person is still obstructed (Siminoff discloses that “In such embodiments, the partial facial images may be analyzed, such as by comparing the partial facial images to one another to determine if the partial facial images are of the same person. Based on this analysis, it may be determined that the first partial facial image from the first image data and the second partial facial image from the second image data are of the same person, at block B604. The determination that the partial facial images are of the same person may be done by comparing, for example, distinguishable facial features, by comparing biometric data, and/or by analyzing non-facial features and/or characteristics such as clothing, jewelry, headwear, hair and/or skin color, body movements including cadence, stride, arm sway, and posture, or any other distinguishing non-facial features and characteristics of the person” at Fig. 26- B604 and ¶0214); and 
based on determining that that the face portion of the representation of the person is still obstructed, perform a second monitoring system action by locking the front door and sounding an alarm (Siminoff discloses that “the alert may comprise an audible alarm emitted from the speaker 152 of the A/V recording and communication doorbell 130. The audible alarm may be any loud noise likely to attract attention and/or startle a suspicious person, making it more likely that he or she will flee without engaging in further suspicious or criminal behavior. In some embodiments, the alert may comprise an announcement emitted from the speaker 152 of the A/V recording and communication doorbell 130. The announcement may comprise a verbal warning that the area about the A/V recording and communication doorbell 130 is being recorded. In some of the present embodiments, the alert may comprise both an audible alarm and an announcement in combination. Also, in some of the present embodiments, the alert may comprise any combination of an alert signal sent to a client device, an audible alarm emitted from the speaker 152 of the A/V recording and communication doorbell 130, and an announcement emitted from the speaker 152 of the A/V recording and communication doorbell 130” at ¶0269; “the user alert including the composite facial image, at block B608. In addition to the user alert including the composite facial image, video footage may also be transmitted to the client device from one or more of the A/V recording and communication doorbells 130” at Fig. 26-B608 and ¶0220).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the doorbell of Siminoff to the combination.
The suggestion/motivation would have been to “[leverage] the functionality of A/V recording and communication devices, such as A/V recording and communication doorbells, to generate composite facial images based on partial facial image(s) captured by multiple cameras … [to] provide a more easily identifiable picture of the person(s) in the field of view of the camera, which facilitates positive identification of criminal perpetrators, thereby enhancing public safety by making it easier for such perpetrators to be apprehended and convicted” (Siminoff; ¶0005).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein the monitor control unit is configured to: provide for output to a client device of a resident of the property, a notification indicating that a person is likely at the monitored property (Bunker discloses that “a probability of an object event may be assessed based at least in part on the image analysis based at least in part on the one or more parameters. The object event may include delivery of a package, pickup of a package, movement of a package, a person carrying a package, etc” at Fig. 7-715 and ¶0079) and that the face portion of the representation of the person is obstructed (Siminoff discloses that “The first image data and the second image data may be received by, for example, one of the two or more A/V recording and communication doorbells 130 in network communication with each other, by a hub device in networked communication with the two or more A/V recording and communication doorbells 130, or by a backend server in networked communication with the two or more A/V recording and communication doorbells 130. In some of the present embodiments, the first image data and the second image data may be received by a client device associated with the two or more A/V recording and communication doorbells 130” at Fig. 26-B600 and ¶0211).
c.	Regarding claim 3, the combination applied in claim 1 discloses wherein the notification indicating that a person is likely at the monitored property includes at least one of the one or more captured images of the person, and a control to indicate that the person is allowed to access the property (Bunker discloses that “a notification may be sent to a user based at least in part on the assessing of the probability. In some cases, a notification may be sent based at least in part on whether the probability exceeds a predetermined probability threshold” at Fig. 7-720 and ¶0079). 
d.	Regarding claim 4, the combination applied in claim 1 discloses wherein the monitor control unit is configured to: 
receive, from the client device of the resident of the property, data indicating a selection of the control indicating that the person is allowed to access the property (Child discloses that “[t]he receiver module 210 may receive information such as packets, user data, and/or control information associated with various information channels (e.g., control channels, data channels, etc.). The receiver module 210 may be configured to receive detection related data from, for example, sensors 110 shown in FIG. 1. The receiver module 210 may be configured to receive other information such as responsive communications from one or more users who receive a notice related to the visitor or visitor event. Information may be passed on to the detection module 215, and to other components of the device 205” at Fig. 2-210 and ¶0052); and 
in response to receiving data indicating the selection of the control indicating that the person is allowed to access the property, (Bunker discloses that “a notification may be sent to a user based at least in part on the assessing of the probability. In some cases, a notification may be sent based at least in part on whether the probability exceeds a predetermined probability threshold” at Fig. 7-720 and ¶0079) perform a monitoring system action by unlocking the front door and granting the person access to the property (Siminoff disclose that “Using the process of FIG. 28 described above, suspicious activity may be determined automatically or in the background without requiring each user to manually share image data in response to motion events. Because the users have opted in to this neighborhood monitoring service, image data generated in response to motion events may also be automatically analyzed. The process can then generate composite facial images in response to analyzing image data having partial facial images and compare the composite facial images to databases of suspicious persons. In response to the comparison, the process can send alerts to other client devices and/or law enforcement. This process is especially valuable as criminals become more familiar with A/V recording and communication devices and attempt to hide their faces, and especially to hide their entire face, from being recorded. By creating the composite image of the person based on partial facial images, these criminals who are more aware of these devices can still be identified, and people in the neighborhood as well as law enforcement can be notified of the criminal's presence, where with current technology, these criminals may go unidentified. Ultimately, as described above, this process leads to safer, more connected neighborhoods, and also leads to more informed homeowners and law enforcement agencies” at ¶0263).
	e.	Regarding claims 14-17, claims 14-17 are analogous and correspond to claims 1-4. See rejection of claims 1-4 for further explanation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664